Citation Nr: 1744718	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  07-12 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for an undifferentiated-type schizophrenic reaction.

2.  Entitlement to service connection for low back injury residuals.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1966 to March 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a January 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

A January 2005 administrative decision determined that the Veteran's substantive appeal as to the January 2003 rating decision, which the Veteran submitted in October 2004 following a December 2003 statement of the case, was untimely.  In September 2009, the Board dismissed the Veteran's appeal for lack of jurisdiction.  The Veteran appealed the September 2009 dismissal to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Court vacated the September 2009 Board decision and remanded the Veteran's appeal to the Board for further appellate consideration.

In December 2011, the Board again determined that the Veteran's October 2004 substantive appeal was untimely and dismissed the Veteran's appeal.  The Veteran appealed the December 2011 dismissal to the Court.  In March 2013, the Court granted a Joint Motion for Remand; vacated the December 2011 Board decision; and remanded the Veteran's appeal to the Board for further appellate consideration consistent with the Joint Motion for Remand.

In March 2015, the Board issued a decision finding that the Veteran's October 2004 substantive appeal was timely, reopening the issue of entitlement to service connection for low back injury residuals, and remanding the issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for an undifferentiated-type schizophrenic reaction and entitlement to service connection for low back injury residuals.  The appeal is now before the Board for further appellate consideration.

In the Introduction section of the March 2015 decision, the Board noted that the record consisted of a physical claims file and an electronic paperless file with records contained in Virtual VA and the Veterans Benefits Management System (VBMS).  Since the issuance of that decision, the Veteran's claims file has been converted to be completely electronic.  Therefore, the record before the Board at this time consists of only electronic records contained in Virtual VA and VBMS.

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for an undifferentiated-type schizophrenic reaction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record does not show that the Veteran's pre-existing low back condition was aggravated during his active service or that he has a current low back disability that is causally or etiologically related to his active service or any incident therein, to include an in-service fall.


CONCLUSION OF LAW

The criteria for entitlement to service connection for low back injury residuals are not met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(b), 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's satisfied its duty to notify the Veteran by a letter dated in December 2002.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, VA treatment records, and identified and available private treatment records have been associated with the record, as have lay statements from the Veteran and others.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board notes that the Veteran identified private treatment records from a Dr. C. Fagan on a VA Form 21-4142a, General Release for Medical Provider Information to VA, received in April 2015.  VA was unsuccessful in its attempts to obtain records from Dr. Fagan.  VA contacted the Veteran's representative in May 2017 to ask whether further efforts should be made to obtain treatment records from Dr. Fagan.  The Veteran's representative requested that the case be adjudicated based on the evidence of record.  See VA Form 27-0820, Report of General Information, dated in May 2017.  Therefore, the VA may proceed with adjudicating this case without making further efforts to obtain records from Dr. Fagan.  See 38 C.F.R. § 3.159.

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA examination in June 2016.  Addendum opinions were also obtained in October 2016 and April 2017.  The examiners reviewed the record, considered the Veteran's reported symptomatology and medical history, addressed the issue of in-service aggravation of a pre-existing disability, and addressed the likely etiology of the Veteran's current low back disability, providing supporting explanation and rationale for all conclusions reached.  The examiners' opinions, in aggregate, provide the information necessary to render a decision on the issue.  Therefore, the Board finds the examination and opinions to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Board Remand

As noted in the Introduction, the Board remanded the issue of entitlement to service connection for low back injury residuals in March 2015.  Relevant to the matter decided herein, the March 2015 Board remand directed the AOJ to contact the Veteran so that he could provide information as to all treatment for his claimed low back injury residuals; request records for any treatment so identified; associate with the record any VA treatment records dating after February 2008; schedule the Veteran for a VA spine examination; and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the March 2015 Board remand, the AOJ obtained updated VA treatment records; contacted the Veteran to identify any outstanding treatment records; made appropriate efforts to obtain the records identified, as explained above; provided the Veteran with a VA examination and obtained addendum opinions that were, in aggregate, consistent with and responsive to the March 2015 Board remand directives; and readjudicated the issue in a May 2017 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the March 2015 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and clearly and unmistakably was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In such cases, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  If the presumption of aggravation under section 1153 is applicable, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Aggravation of a preexisting injury occurs where there is an increase in disability during active service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the preexisting disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted with the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).


Analysis

The Veteran contends that an in-service fall aggravated his pre-existing low back injury.  See, e.g., correspondence from the Veteran received in May 2003.  He has indicated that the pre-existing low back injury occurred in 1965 and that he received a short deferment from entering active service due to that injury.  In November 2007, the Veteran submitted a lay witness statement from R. Foster that confirms that the Veteran "was drafted in the summer of 1966, after he got a short deferment because of a back injury."

The service treatment records include a pre-induction report of medical examination dated in July 1965.  The report indicates that the Veteran was physically examined in June 1966, which coincides with the dates of his active service shown on his DD Form 214.  The report includes a notation stating that the Veteran had muscle sprain of the neck and back and slight coccyx pain.  On a report of medical history for separation from active service, the Veteran indicated that he received a deferment for a back injury in October 1965.  Given the information included in the pre-induction report of medical examination, the Board finds that the Veteran's muscle sprain of the back and neck and coccyx pain were noted at entrance into active service and therefore pre-existed his active service.

Accordingly, the presumption of soundness does not attach, and service connection for muscle sprain of the back and neck and coccyx pain may be considered only on the basis of aggravation during active service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The question before the Board, therefore, is whether the Veteran's muscle sprain of the back and neck and coccyx pain increased in severity beyond its natural progression during active service.

The service treatment records show that the Veteran was seen in September 1966 for complaints of back pain after falling in the shower.  An x-ray performed shortly thereafter was negative for any abnormality.  In early October 1966, the Veteran was walking with a limp and continued to complain of back pain, even after completing physical therapy.  However, an examining physician concluded, "I cannot illicit any finding aside from paravertebral muscle tenderness."  A January 1967 report of medical examination for separation from active service reflects a normal musculoskeletal evaluation.

The June 2016 VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  She noted the Veteran's history of an in-service falling injury with subsequent physical therapy and light duty.  She also noted the Veteran's reports of low back pain since that time.  She provided a historical diagnosis of lumbosacral spine strain in October 1965 and a current diagnosis of spondylosis of the lumbar spine.  She opined that the Veteran's low back disability clearly and unmistakably existed prior to service and was aggravated beyond its natural progression by the in-service injury.  However, her rationale for that opinion notes that the Veteran's in-service falling injury appears to have resolved prior to his departure from military service.  In support of that finding, she explained that the Veteran's in-service x-rays were normal, physical examinations shortly after the injury revealed only muscle tenderness, and no complaint of back pain was noted on discharge.  She further noted that the Veteran's current degenerative arthritis of the spine is not an unusual finding for a male of his age, and that, according to relevant medical literature, the greatest risk factor for arthritis is increasing age.

Given the disparity between the examiner's stated opinion and her rationale, VA sought an addendum opinion in October 2016.  In her addendum opinion, the examiner reiterated that the Veteran slipped and complained of back pain in service.  The service treatment records contain negative x-rays and examinations after that injury.  Furthermore, the current level of degeneration of the Veteran's lumbar spine discs is not unusual for a gentleman of his age.  The Board finds that it is clear that the examiner's stated opinion in the June 2016 VA examination report is a clerical error.  Specifically, in view of the rationale provided in the VA examination report and in the October 2016 addendum opinion, it is clear that the examiner is of the opinion that any pre-existing low back disability was not aggravated beyond its natural progression during the Veteran's active service.

The April 2017 VA examiner also reviewed the record.  He noted the service treatment records showing that the Veteran fell in September 1966 and subsequently underwent physical therapy for back pain.  The examiner opined that it is less likely than not that the Veteran's recurrent lumbar spine disorder is related to his service.  He further opined that it is less likely than not that the Veteran's pre-existing low back disability was aggravated by his active service.  As a rationale for that opinion, the examiner explained that the x-ray taken following the Veteran's in-service fall injury was normal, the Veteran had chronic lower back strain prior to service, and the Veteran persisted in having chronic lower back strain during service.  The natural history of lower back strain in many individuals is for recurrence of symptoms with symptom-free periods in the interval.  There is no evidence that the Veteran's lower back condition was aggravated beyond its natural progression during service as his symptoms in service were not appreciably different form those prior to service.  The in-service symptoms can be interpreted as a flare in the pre-existing condition rather than an aggravation of it.

The Board accepts the June 2016 VA examiner's June 2016 and October 2016 opinions and the April 2017 VA examiner's opinion as probative evidence that the Veteran's pre-existing muscle sprain of the back and neck and coccyx pain did not undergo an increase in severity beyond its natural progression during active service.  The examiners reviewed the record and provided a description of the in-service treatment for the fall injury.  Thus, in providing the opinions, the examiners clearly considered the relevant evidence relating to the in-service injury and any manifestations attributable to the pre-existing condition.  Moreover, the examiners have the medical knowledge and expertise to assess the relative severity of those manifestations and to compare those manifestations to what would be expected in the natural progression of the condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).

The Board has considered the Veteran's assertions that the condition underwent an increase during his active service that was beyond what may be expected from the natural progression of the condition.  The Board notes that the Veteran may sincerely believe that his pre-existing muscle sprain of the back and neck and coccyx pain was aggravated during active service.  Moreover, the Board does not dispute his report of in-service symptoms following the fall injury, as they are consistent with the service treatment records.  However, the Veteran has not been shown to possess the requisite training, knowledge, or expertise required to render a competent opinion as to the diagnosis, causation, or the relative severity of symptoms of the pre-existing muscle sprain of the back and neck and coccyx pain.  He has also not been shown to be competent to opine as to the natural progression of such a condition.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As such, his lay opinions do not constitute competent medical evidence and do not weigh against the probative value of the October 2016 and April 2017 VA examiners' opinions.

The Board has also considered the Veteran's current low back disability may be directly related to his active service, to include the fall injury shown in the service treatment records.  The Veteran has asserted that he has experienced low back pain since his in-service falling injury.  At a March 1968 VA examination, he reported recurrent back pain and spasms.  However, lumbosacral spine x-ray was considered a "Negative study."  A March 1999 VA treatment note reflects the Veteran's complaint of back pain for the previous 33 years.  The Veteran told the October 2016 VA examiner that he had experienced back pain for the past 50 years.  Thus, the record supports the Veteran's assertion that he has experienced low back pain since his in-service fall.  However, symptoms such as pain do not, in and of themselves, constitute a disability for which service connection may be granted.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Therefore, at issue in this case is not whether the Veteran's pain is related to his in-service injuries, but rather whether the diagnosed current low back disability of spondylosis of the lumbosacral spine is related to the in-service injury.  The Board reiterates that the Veteran is not considered competent to medically attribute his current low back disability to a specific cause, as doing so requires medical knowledge and expertise that the Veteran has not been shown to possess.  See Kahana, 24 Vet. App. 428; Jandreau, 492 F.3d at 1376-77.  Therefore, his statements do not constitute competent evidence that may be probative in showing an etiological relationship between the in-service injuries and the current low back disability.  To determine whether such a relationship exists, the Board turns to the competent medical evidence of record.

A February 2008 VA treatment record notes the Veteran's complaints of low back pain and states, "No opinion one way or another that the back injury was related to the service."  The October 2016 VA examiner opined that the nature and severity of the Veteran's diagnosed degenerative spinal condition is consistent with his age.  The examiner based this conclusion on a review of the record and relevant medical literature, and on an in-person examination of the Veteran.  The Board finds that the VA examiner's opinion is therefore due probative value.  See Nieves-Rodriguez, 22 Vet. App. 295; Prejean, 13 Vet. App. at 448-9.  There is no probative evidence of record etiologically linking the Veteran's current low back disability to his active service.  Accordingly, the most probative evidence of record indicates that the Veteran's current low back disability is age-related.

The Board has further considered whether the Veteran is entitled to service connection for a back disability on a presumptive basis as a "chronic disease."  See 38 C.F.R. §§ 3.303(b).  Arthritis is included in the list of "chronic diseases" under 38 C.F.R. § 3.309(a) and may be service connected on a presumptive basis if manifested to a compensable degree within one year of separation from active service.  In this case, the service treatment records do not show a diagnosis of arthritis, and there is no medical evidence of record dated within one year of the Veteran's separation from active service showing such a diagnosis.  The Board notes that the March 1968 VA examination report does not show a diagnosis of arthritis of the spine.  The x-ray conducted in conjunction with the March 1968 VA examination did not show arthritis.  Therefore, service connection is not warranted on a presumptive basis under the provisions of 38 C.F.R. §§ 3.303(b), 3.307, and 3.309.

In summary, the evidence of record shows that the Veteran had a pre-existing disability of muscle sprain of the neck and back and slight coccyx pain that was noted on entrance into active service.  He complained of low back pain following a falling injury in service.  However, the probative evidence indicates that the Veteran's pre-existing back disability was not aggravated during service and that his current low back disability is due to age and not due to any in-service cause.  In light of the above, the Board concludes that the preponderance of the evidence is against the claim.  As such, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for low back injury residuals is denied.


REMAND

The Veteran seeks reopening of his previously denied claim for entitlement to service connection for an undifferentiated-type schizophrenic reaction.

Relevant to that issue, in its March 2015 remand, the Board directed the AOJ to adjudicate the issue of whether an April 1968 rating decision denying entitlement to service connection for an undifferentiated-type schizophrenic reaction was clearly and unmistakably erroneous; and then readjudicate the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for an undifferentiated-type schizophrenic reaction and issue a supplemental statement of the case if the appeal remained denied.

In May 2016, the AOJ issued a rating decision finding that the April 1968 rating decision did not contain clear and unmistakable error in denying the Veteran entitlement to service connection for schizophrenia.  The AOJ issued a supplemental statement of the case in May 2017; however, the supplemental statement of the case readjudicated only the issue of entitlement to service connection for low back injury residuals.  The AOJ has not yet issued a supplemental statement of the case as to the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for an undifferentiated-type schizophrenic reaction or otherwise readjudicated that issue, as directed in the March 2015 Board decision.

In view of the above, the Board finds that the AOJ's actions following the March 2015 Board remand did not substantially complete the remand directives.  Therefore, a remand is warranted so that the AOJ may fully comply with the Board's March 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Review the expanded record, including the evidence entered since the statement of the case, and determine whether new and material evidence has been received to reopen a claim for entitlement to service connection for an undifferentiated-type schizophrenic reaction.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


